Citation Nr: 0511028	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  96-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for right hip bursitis, 
currently rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from September 15 
to November 10, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico.                


FINDING OF FACT

The appellant's service connected right hip disability is 
manifested by objective evidence of mild painful motion on 
all movements of the right hip, non-disabling tenderness to 
palpation on the right hip subtrochanteric bursa, and minimal 
limitation of motion of the hip; it is not productive of 
limitation of flexion to 30 degrees or limitation of 
abduction with motion lost beyond 10 degrees.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bursitis of the right hip are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.59, 
4.71a, Diagnostic Codes 5019, 5252, 5253 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in May 2004 in which he was notified of 
the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  Moreover, the Board observes that the December 
2004 supplemental statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied, and that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the appropriate law and regulations pertinent to 
his increased rating claim.  He was further provided notice 
of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issue on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim.  Quartuccio, 16 Vet. App. at 183.  Moreover, the 
appellant has also been notified of the applicable laws and 
regulations pertinent to his increased rating claim.  The 
discussions in the statement of the case and supplemental 
statements of the case have further informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.       

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).    

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in April 1995, November 1996, and 
January 2001, the appellant underwent VA examinations which 
were pertinent to his increased rating claim.  The Board 
further observes that in this case, there is no outstanding 
evidence to be obtained, either by VA or the appellant.  

Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Factual Background

By a July 1978 rating action, the RO granted the appellant's 
claim of entitlement to service connection for the residuals 
of an injury to the right leg.  At that time, the RO assigned 
a 10 percent disability rating under Diagnostic Code 5019, 
effective from November 11, 1977, to the appellant's service-
connected traumatic bursitis of the right trochanteric 
(femoral).  

In January 1979, the RO received private medical records, 
from November 1977 to September 1978.  The records show that 
in January 1978, the appellant was treated for pain in the 
right coxofemoral joint.  Upon physical examination, it was 
noted that there was tenderness at the right coxofemoral 
joint.  

In May 1980, the appellant underwent a VA examination.  At 
that time, he stated that he had pain in his right hip joint.  
Upon physical examination, the appellant's thighs both 
measured 21 inches in diameter.  The pertinent diagnosis was 
right subtrochanteric bursitis, traumatic, chronic, moderate.  

In February 1995, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from October 1989 to March 
1995.  The records are negative for any treatment of the 
appellant's service-connected right hip disability. 

In February 1995, the appellant requested that his service-
connected right hip disability be reevaluated for a higher 
rating.   

A VA examination was conducted in April 1995.  At that time, 
the appellant stated that he had pain in his right hip.  Upon 
physical examination, there was no swelling or deformity of 
the appellant's right hip.  There was intra-articular 
involvement of the right hip, with a positive Patrick sign 
and tenderness to palpation on the right hip subtrochanteric 
bursa.  In regard to range of motion of the appellant's right 
hip, flexion was to 120 degrees and abduction was to 45 
degrees.  The pertinent diagnosis was right hip 
subtrochanteric bursitis.      

In August 1996, the RO received VAMC outpatient treatment 
records from December 1994 to July 1996.  The records are 
negative for any treatment of the appellant's service-
connected right hip disability.       

In November 1996, the appellant underwent a VA examination.  
At that time, he noted that he had pain in the right hip with 
radiation to the right leg.  The physical examination showed 
that there was no swelling or deformity of the appellant's 
right hip.  The appellant had a positive Patrick sign on the 
right hip, and he had tenderness to palpation on the right 
hip subtrochanteric bursa.  In regard to range of motion of 
the right hip, abduction was to 45 degrees and flexion was to 
120 degrees.  The appellant had complete internal and 
external rotations.  There was no objective evidence on pain 
on motion on any movement of the right hip.  The diagnosis 
was residuals, traumatic bursitis of the right trochanteric, 
femoral.      

A VA examination was conducted in January 2001.  At that 
time, the examining physician noted that the appellant 
referred to moderate right hip pain, with radiation to the 
leg and low back.  The examiner stated that the appellant was 
not taking any "pain killers."  According to the examiner, 
during the last year, the appellant did not see any physician 
for treatment of his right hip disability, and no visits were 
made to the Emergency Room due to the right hip disability.  
In addition, there was no history of surgeries to the 
appellant's right hip.  The examiner indicated that according 
to the appellant, prolonged walking and squatting aggravated 
his right hip pain, and alleviating factors were relaxation 
techniques and learning to control the pain with the mind.  
The examiner reported that in the last year, although the 
appellant experienced constant pain and discomfort on the 
right hip, he referred to no acute severe pain attacks which 
functionally impaired him.  According to the appellant, he 
could walk unassisted, but used a "Canadian crutch" for 
support.  The examiner indicated that there were no episodes 
of dislocation or recurrent subluxation of the appellant's 
right hip, and that there were no constitutional symptoms for 
inflammatory arthritis.  According to the examiner, the 
appellant had worked as a truck driver for several years and 
had been unemployed since 1995.  The examiner noted that 
according to the appellant, due to his right hip condition, 
he could not run or play baseball or basketball.     

Upon physical examination, in regard to range of motion of 
the appellant's right hip, flexion was to 85 degrees, 
extension was to 15 degrees, abduction was to 25 degrees, 
adduction was to 15 degrees, and internal and external 
rotation was to 40 degrees.  There was painful motion on the 
last degree of the range of motion.  There was mild objective 
evidence of painful motion on all movements of the right hip.  
There was no objective evidence of edema, effusion, 
instability, redness, heat, or abnormal movement and guarding 
of movement of the right hip.  There was mild weakness of the 
right hip muscles, with a muscle strength graded 4/5.  There 
was a non-disabling tenderness to palpation on the right hip 
subtrochanteric bursa.  The appellant had a normal gait 
cycle.  The examiner noted that although the appellant had 
limitation of motion, he nevertheless had a functional right 
hip joint.  According to the examiner, there were no 
constitutional signs for inflammatory arthritis.  The 
diagnosis was traumatic bursitis, right trochanteric, 
femoral.     

In May 2004, the RO received VAMC outpatient treatment 
records, from March 1994 to April 2004.  The records are 
negative for any treatment of the appellant's service-
connected right hip disability.  The records show that in 
numerous follow-up appointments during 2003, in regard to the 
appellant's musculoskeletal system, it was noted that range 
of motion was intact, muscle tone was adequate, and that 
there were no deformities.  In regard to neurologic, there 
was no gross motor and sensory deficit.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The appellant is currently assigned a 10 percent evaluation 
for bursitis of the right hip under Diagnostic Code 5019.  
Under this diagnostic code, bursitis is to be rated based 
upon the limitation of motion of the affected part.  38 
C.F.R. § 4.71a, Diagnostic Code 5019 (2004).

Favorable ankylosis of the hip in flexion at an angle between 
20 and 40 degrees with slight adduction or abduction warrants 
assignment of a 60 percent evaluation.  Intermediate 
unfavorable ankylosis warrants assignment of a 70 percent 
evaluation.  Assignment of a 90 percent evaluation, the 
highest rating for unfavorable ankylosis of the hip, is 
contemplated for extremely unfavorable ankylosis, in which 
the foot does not reach the ground, and crutches are 
necessary.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2004).     

A 10 percent rating is warranted when extension of the thigh 
is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (2004).  When flexion of the thigh is limited to 45 
degrees, a 10 percent rating is warranted.  When flexion is 
limited to 30 degrees, a 20 percent rating is warranted.  
When flexion is limited to 20 degrees, a 30 percent rating is 
warranted.  When flexion is limited to 10 degrees, a 40 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  When there is limitation of rotation of the 
thigh, and the veteran cannot toe-out more than 15 degrees, a 
10 percent rating is warranted.  When there is limitation of 
adduction, and the veteran cannot cross legs, a 10 percent 
rating is warranted.  When there is limitation of abduction, 
and motion lost beyond 10 degrees, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

An 80 percent rating is assigned for a flail joint of the hip 
under Diagnostic Code 5254.  38 C.F.R. § 4.71a, Diagnostic 
Code 5254 (2004).  When there is malunion of the femur with a 
slight hip disability, a 10 percent rating is warranted.  
When there is malunion of the femur with a moderate hip 
disability, a 20 percent rating is warranted.  When there is 
malunion of the femur with a marked hip disability, a 30 
percent rating is warranted.  When there is fracture of the 
surgical neck of the femur, with false joint, a 60 percent 
rating is warranted.  When there is fracture of the shaft or 
anatomical neck of the femur, with nonunion, without loose 
motion, weight bearing preserved with aid of brace, a 60 
percent rating is warranted.  When there is fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture), an 80 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2004).  

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  38 
C.F.R. § 4.71, Plate II.

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 (2004) requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
(2004) required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10 (2004).

In this case, the appellant maintains that his current rating 
is not high enough in light of the disability that his right 
hip disability causes.  He states that he has pain and 
swelling in his right hip, and that prolonged walking 
aggravates his right hip pain.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Upon a review of the rating criteria in relation to the 
evidence, the Board finds that the appellant's disability 
picture is best characterized by the currently assigned 10 
percent disability evaluation, and that the preponderance of 
the evidence is against the claim for a higher disability 
evaluation.  In this regard, as noted above, the appellant's 
service connected right hip disability is rated under 
bursitis, which is to be rated on limitation of motion of 
affected parts.  Regarding the limitation of motion 
diagnostic codes for the hip, Diagnostic Code 5250 is not for 
application since the evidence does not show ankylosis of the 
hip.  The medical evidence of record specifically shows that 
the appellant was able to move his right hip.  In the 
appellant's most recent VA examination, dated in January 
2001, the examiner stated that although the appellant had 
limitation of motion, he nevertheless had a functional right 
hip joint.  Thus, the appellant does not meet the schedular 
requirement to be awarded a higher evaluation under 
Diagnostic Code 5250.  In addition, Diagnostic Code 5251 is 
not for application, as 10 percent is the highest rating 
under that code, and the appellant's current rating is 
already 10 percent.  The Board further notes that Diagnostic 
Codes 5254 and 5255 are not for application since the 
evidence does not show a flail joint, fracture, or malunion 
of the hip.     

Accordingly, the remaining Diagnostic Codes for application 
under limitation of motion of the hip are Diagnostic Codes 
5252 and 5253.  However, the Board notes that whether 
evaluating the appellant's right hip disability under either 
Diagnostic Code 5252 or Diagnostic Code 5253, a higher 
evaluation is not warranted.  Specifically, as to Diagnostic 
Codes 5252 and 5253, without taking into account additional 
limitation of motion caused by pain or flare-up, the range of 
motion of the appellant's right hip at VA examinations were 
as follows: April 1995 - flexion was to 120 degrees and 
abduction was to 45 degrees; November 1996 - flexion was to 
120 degrees and abduction was to 45 degrees; and January 2001 
- flexion was to 85 degrees and abduction was to 25 degrees.  
Therefore, because the clinical evidence of record 
demonstrates that, even at its worse, the right hip does not 
experience sufficiently reduced flexion (flexion limited to 
30 degrees) or abduction (abduction limited beyond 10 
degrees) to warrant a higher evaluation under either 
Diagnostic Code 5252 or Diagnostic Code 5253, a higher 
evaluation is not warranted based on the objective clinical 
findings of loss of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5253.

Next, the Board will consider whether a higher evaluation may 
be assigned on account of functional losses that equate to 
disability contemplated by greater limitation of motion.  See 
DeLuca, 8 Vet. App. at 202.  In this regard, the Board notes 
that the salient point to be made is that even though the 
appellant has pain, consideration of 38 C.F.R. §§ 4.40, 4.45 
does not lead the Board to conclude that the functional 
losses he experiences in the right hip equate to more than 
the level of disability contemplated by the 10 percent 
evaluation already assigned.     

Specifically, in both the appellant's April 1995 and November 
1996 VA examinations, although there was a positive Patrick 
sign and tenderness to palpation on the right hip 
subtrochanteric bursa, there was also no swelling or 
deformity of the right hip, and flexion was to 120 degrees 
and abduction was to 45 degrees.  In addition, in the 
appellant's November 1996 VA examination, the appellant had 
complete internal and external rotations, and there was no 
objective evidence on pain on motion on any movement of the 
right hip.  The Board also notes that in the appellant's most 
recent VA examination, dated in January 2001, although 
flexion was to 85 degrees and abduction was to 25 degrees, 
and there was objective evidence of mild painful motion on 
all movements of the right hip, nevertheless, there was no 
objective evidence of edema, effusion, redness, or heat.  In 
addition, although the examiner noted that the appellant used 
a "Canadian crutch" for support and the physical 
examination showed that there was mild weakness of the right 
hip muscles, with a muscle strength graded 4/5, the examiner 
also reported that the appellant had a normal gait cycle and 
that there was no objective evidence of instability or 
abnormal movement and guarding of movement of the right hip.  

In light of the above, the Board finds that the appellant is 
adequately compensated for his functional limitation from his 
pain, described as "mild" by the examiner in the 
appellant's January 2001 VA examination, at the 10 percent 
level of disability.  The functional impairment described in 
the examination reports and by the appellant is indicative of 
no more than mild or slight functional impairment due to pain 
or any other factor.  Accordingly, given that the appellant's 
right hip disability is not productive of limitation of 
flexion to 30 degrees or limitation of abduction with motion 
lost beyond 10 degrees, and taking into account the 
appellant's pain with range of motion, the Board concludes 
that his right hip symptomatology more closely resembles the 
criteria for a 10 percent rating of the right hip than it 
does a higher rating under either Diagnostic Code 5252 or 
Diagnostic Code 5253.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5252, 5253 (2004).  Therefore, 
the appellant is not entitled to an evaluation in excess of 
10 percent under either Diagnostic Code 5252 or Diagnostic 
Code 5253.  

Turning to whether a higher rating might be assigned on an 
extraschedular basis, see 38 C.F.R. § 3.321(b)(1) (2004), the 
Board finds that the appellant's right hip disability is not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  In this 
regard, the Board notes that the appellant's right hip 
disability has not necessitated any periods of 
hospitalization, and the appellant has not contended, nor 
does the record show, that it has caused marked interference 
with employment.  Thus, in the appellant's case, there is no 
indication that the right hip disability is so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Accordingly, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bursitis of the right hip is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


